Citation Nr: 0517365	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
1999, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Whether there is clear and unmistakable error in a June 
1998 rating decision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The matter was previously 
before the Board in July 2001 and July 2003 at which times it 
was remanded to the RO for further development.

Following the issuance of a November 2002 supplemental 
statement of the case, additional evidence was placed in the 
record consisting of a VA Field Exam report.  This report was 
based on a "FB exam" in 2004.  As this additional evidence 
is not pertinent to the earlier effective date claim 
currently being decided, there is no basis for remanding this 
case to the RO for its review of the evidence in the first 
instance since there is no prejudice to the veteran in not 
doing so.  See 38 C.F.R. § 20.1304 (2004); Disabled American 
Veterans v. Secretary, 327 F. 3d 1339 (Fed. Cir. 2003); 
Bernard v. Brown, 4 Vet App 384 (1993).

The issue of whether there was clear and unmistakable 
evidence in a June 1998 rating decision is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In June 1998, the RO granted service connection for 
peroneal nerve palsy with right foot residuals, rated 10 
percent disabling; a cognitive disorder, rated 10 percent 
disabling; right mid-diaphysela closed tibia and fibular 
fracture, rated 0 percent disabling; right proximal humerus 
fracture, status post closed reduction and percutaneous 
pinning, rated 0 percent disabling; and right posterior iliac 
crest bone graft, donor site, rated 0 percent disabling; for 
a combined rating of 20 percent effective September 4, 1997. 

2.  On August 6, 1999, the veteran filed claims for increased 
ratings and an informal claim for TDIU benefits.

3.  In May 2000, the RO increased the veteran's rating for 
cognitive disorder from 10 to 70 percent disabling effective 
August 6, 1999; increased his rating for right mid diaphysela 
closed tibia and fibular fracture from 0 to 10 percent 
disabling effective August 6, 1999, and increased his rating 
for right proximately humerus fracture from 0 to 10 percent 
disabling effective August 6, 1999; for a combined rating of 
80 percent.

4.  In June 2000, the veteran filed a formal claim for TDIU 
benefits.

5.  In June 2000, the RO granted TDIU benefits, assigning 
August 6, 1999, as the effective date.

6.  There is no evidence that, prior to August 6, 1999, the 
veteran filed any formal or informal claim for TDIU benefits, 
and no evidence that at any point during the year prior to 
August 6, 1999, the veteran was rendered unable to maintain 
substantially gainful employment, due solely to his service-
connected disabilities either on a schedular or 
extraschedular basis.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than August 6, 1999, for the award of a total disability 
rating based on individual unemployability due to service-
connected disabilities, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the earlier effective date claim at this time, as 
all notification and development action needed to render a 
fair decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran filed an initial claim for a 
TDIU in August 1999 that the RO granted in August 2000.  
Following the veteran's appeal of the effective date of this 
grant, the RO provided notice to the appellant regarding the 
VCAA in letters dated in February 2003, April 2003, and July 
2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision that assigned the 
effective date for a TDIU, it can be argued that the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February, April and July 2003 letters, as well 
as the November 2002 statement of the case and November 2002 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that February, April 
and July 2003 letters implicitly notified the claimant of the 
need to submit any pertinent evidence in his possession.  In 
this regard, the claimant was repeatedly advised to identify 
any source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the claimant must 
also furnish any pertinent evidence that he may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate this claim.  The appellant was also 
provided with the opportunity to attend a hearing, which he 
declined.  The appellant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In February 1998, the veteran filed an initial claim for 
service connection for various disabilities.

The veteran underwent VA examinations for his claimed 
disabilities in April 1998.  With respect to employment, one 
VA examiner opined that the veteran would be employable with 
rehabilitation and retraining, but at that point he was not 
employable.  With respect to his cognitive disorder, he was 
assigned a global assessment of functioning score (GAF) of 
58.

In a June 1998 rating decision, the RO granted service 
connection for peroneal nerve palsy with right foot 
residuals, rated 10 percent disabling; cognitive disorder, 
rated 10 percent disabling; right mid-diaphysela closed tibia 
and fibula fracture, rated 0 percent disabling; right 
proximate humerus fracture, status post closed reduction and 
percutaneous pinning, rated 0 percent disabling; and right 
posterior iliac crest bone graft, donor site, rated 0 percent 
disabling, for a combined rating of 20 percent.

In a statement (VA 21-4138) dated August 6, 1999, the veteran 
requested increased ratings for his service-connected 
disabilities and filed an informal claim for a TDIU, stating 
that he had not been able to keep a job because of these 
service-connected disabilities. 

VA examinations were conducted in November and December 1999 
showing worsening symptomatology of the veteran's service-
connected disabilities, including an assigned GAF score of 
39.  The examiner noted that the veteran suffered from severe 
social, industrial and emotional impairment and warranted 
serious consideration for a 100% total rating for his 
service-connected conditions.

In June 2000, the veteran filed a formal claim for a TDIU (VA 
Form 21-8940).  He reported that in the previous five years 
he worked from April 1999 to May 1999 for a temp agency.

In the substantive appeal dated in May 2001, the veteran said 
that he experienced significant difficulties attempting to 
transition into civilian life due to his service-connected 
head injury and had been unable to maintain employment for 
any length of time since the injury.  He asserted that the 
medical evidence is sufficient to substantiate an award of 
TDIU dating back to his service discharge.  




III.  Analysis

For effective date purposes, a TDIU claim is treated as a 
claim for increased disability compensation.  Generally, the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the law 
provides an exception to this general rule holding that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if VA receives a claim within one year after that 
date.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002) refer 
to the date an "application" is received."  'Application' 
is not defined in the statute.  However, in regulations, 
'claim' and 'application' are considered equivalent and are 
defined broadly to include 'a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

Also, an informal claim for a TDIU can exist if a veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and submits evidence of 
unemployability (see 38 C.F.R. § 3.155(a); Roberson v. 
Principi, 251 F. 3d 1378 (Fed. Cir. 2001); Norris v. West, 12 
Vet. App. 413 (1999); VAOPGCPREC 12-2001.  

On August 6, 1999, the veteran filed an informal claim for a 
TDIU.  This was followed by a formal claim in June 2000.  
There is no evidence, nor is the veteran asserting, that he 
filed a claim for a TDIU prior to August 6, 1999.  Rather, he 
asserts that there was sufficient medical evidence to 
substantiate an award of TDIU dating back to his service 
discharge.  

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  However, even when these percentage 
requirements are not met, entitlement to a total rating, on 
an extra-schedular basis may nonetheless be granted, in 
exceptional cases, and pursuant to the prescribed procedures, 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, it was not until the May 2000 rating decision 
that the veteran satisfied the percentage requirements for a 
TDIU rating on a schedular basis.  That is, it was not until 
the RO increased the veteran's service-connected cognitive 
disorder from 10 to 70 percent, increased his service-
connected right mid diaphsela closed tibia and fibula 
fracture from 0 to 10 percent, and increased his service-
connected right proximal humerus fracture, status post closed 
reduction and percutaneous pinning from 0 to 10 percent, for 
a combined rating of 80 percent, that the veteran met the 
requirements laid out in § 4.16(a).  Put another way, prior 
to the May 2000 rating decision, the veteran did not have at 
least one disability rated at 40 percent and a combined 
schedular rating of at least 70 percent to warrant assignment 
of a TDIU.  § 4.16(a).  It goes without saying that at the 
time the veteran filed his original claim for service 
connection in February 1998 for various disabilities, he was 
not as yet service-connected for any disabilities.  Moreover, 
the June 1998 rating decision that established service 
connection for several disabilities resulted in a combined 
rating of 20 percent (10 percent for peroneal nerve palsy, 
right foot, 10 percent for cognitive disorder, 0 percent for 
right mid diaphysela closed tibia and fibula fracture, 0 
percent for right posterior iliac crest bone graft, donor 
site, and 0 percent for right proximate humerus fracture).  
Consequently, the schedular criteria for TDIU were not met in 
1998.  Norris v. West, 12 Vet. App. 413, 421 (1999). In 
addition, the Board does not find that this case is so 
exceptional as to warrant further consideration on an 
extraschedular basis.  38 C.F.R. § 4.16(b).

Regarding the argument that the veteran never received notice 
of the June 1998 rating decision, the record does show that 
notice of this decision was returned to the RO as 
undeliverable in July 1998, as well as earlier correspondence 
sent to the veteran at the same address in June 1998.  
Accordingly, the presumption of regularity with respect to VA 
discharging its official duties by mailing a copy of the VA 
decision to the last known address of the veteran is 
rebutted, thus shifting the burden to VA to establish that it 
reviewed the claims file to ascertain whether there were 
other possible and plausible addresses for the veteran.  See 
Woods v. Gober, 14 Vet. App. 214 (2000).  VA has met this 
burden since a review of the claims file reveals that there 
were no other possible and plausible addresses on file for 
the veteran.  VA examinations performed just two months prior 
to the June 1998 rating decision, in April 1998, contain the 
same address as the veteran reported on his February 1998 
claim.  Moreover, the reason given by the United States 
Postal Service for returning the correspondence to VA in June 
1998 and July 1998 was that the veteran was "temporarily 
away"; this implies that the veteran would be returning to 
that address.  Documentation of the veteran's new address is 
not evident until August 1999 at which time the veteran 
provided his new address in writing and stated that he had 
moved eight times since service.  Thus, despite the veteran's 
assertion in August 1999 that he had previously informed VA 
of his new address by telephone when asking for direct 
deposit, there is no evidence of this in the claims file. 

In view of the foregoing, the Board must conclude that during 
the one year prior to the veteran's August 6, 1999, informal 
claim, it was not factually ascertainable that an increase in 
the severity of the veteran's service-connected disabilities 
had occurred to meet the criteria for a TDIU on either a 
schedular or extraschedular basis.  In fact, the basis of the 
increased rating claims in May 2000 and the subsequent grant 
of a TDIU in June 2000, were medical findings from VA 
examinations performed in November 1999 and December 1999.  
There is simply no medical evidence showing that increased 
ratings were factually ascertainable to warrant a TDIU prior 
to the November 1999 and December 1999 VA examinations.

In sum, the record presents no legal basis for assignment of 
an effective date for the award of a TDIU prior to August 6, 
1999.  In this regard, the Board emphasizes that the law and 
regulations governing effective dates are very specific and 
the Board is bound by them.  In reaching this determination, 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107.


ORDER

The claim for an effective date earlier than August 6, 1999, 
for the grant of a TDIU is denied.


REMAND

In a July 2001 remand, the Board instructed the RO to 
adjudicate the veteran's claim of clear and unmistakable 
error in a June 1998 rating decision that assigned initial 
evaluations for each of his service connected disabilities.  
The RO did so in March 2002 and found no clear and 
unmistakable error in the June 1998 rating decision.  The 
veteran submitted a notice of disagreement with that decision 
in May 2002.  That notice of disagreement placed the issue in 
appellate status.  See 38 U.S.C.A. § 7105(a) (appellate 
review is initiated by a notice of disagreement). Although 
the RO issued what it called a supplemental statement of the 
case in November 2002, it does not provide the pertinent 
regulation for clear and unmistakable error claims or a 
discussion of the basis for the March 2002 decision. 
Therefore, the Board determined in July 2003 that a remand 
was needed so that the RO could prepare a statement of the 
case on the March 2002 determination.  See 38 U.S.C.A. 
§ 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29 (2002); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Unfortunately, it does not appear that a remand was prepared 
in accordance with the Board's July 2003 remand directive.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers, as a matter of law, the right 
to compliance with the remand instructions.  In this case, 
the Board finds that the instructions for procedural 
development (in particular, the Board's direction that the RO 
issue to the veteran a statement of the case (SOC) addressing 
the clear and unmistakable issue) set forth within the July 
2003 Board remand have not been complied with.

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case (SOC) addressing 
the issue of whether there is clear and 
unmistakable error in a June 1998 rating 
decision.  Along with the SOC, furnish to 
the veteran a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), and afford 
him the applicable time period for 
perfecting an appeal as to these issues.  
The appellant is hereby reminded that to 
obtain appellate jurisdiction of this 
issue, a timely appeal must be perfected.  
The RO should then respond accordingly.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


